 


110 HR 1775 IH: Freedom of Information Improvement Act
U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1775 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2007 
Mr. Cardoza introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To amend section 552 of title 5, United States Code (popularly known as the Freedom of Information Act) to require the disclosure of certain information related to Federal contractors, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Freedom of Information Improvement Act. 
2. Requirements relating to disclosure of government contracting information under Freedom of Information ActSection 552 of title 5, United States Code (popularly known as the Freedom of Information Act), is amended by adding at the end the following new subsection: 
 
(h)Contractor information 
(1)For purposes of a request made that involves access to records relating to Federal contracts, the following provisions apply: 
(A)Information submitted, whether voluntarily or involuntarily, to the Federal Government to obtain, amend, or clarify a contract with the Federal Government or any part of such a contract shall not be considered to be trade secrets or commercial or financial information that is privileged or confidential, as described in subsection (b)(4), unless the information is proprietary information. 
(B)An agency shall release information with respect to a Federal contract in response to a request under this section relating to the following unless the information is shown to be exempt under subsection (b): 
(i)Any information relating to whether a contractor, or a subcontractor under the contractor, actually performed the worked required under the terms of the contract. 
(ii)Any information that indicates the use of substandard materials or work practices in performing the contract. 
(iii)Any information related to the information described in subparagraph (A) or (B) that is discovered as part of a Government review, audit, or investigation of the contract, or that is revealed because of the existence of credible evidence raising doubts concerning the contractor’s performance because the contractor has been subject to a Federal or State investigation for past poor performance or similar charges, or the contractor has been the subject of credible and consistent press reports pertaining to performance of government contracts. 
(C)An agency shall release information with respect to a Federal contract in response to a request under this section if disclosure of the information will contribute to public understanding and knowledge unless the information is shown to be exempt under subsection (b). 
(D)Any information released pursuant to this subsection shall relate solely to the Federal contract involved and not to unrelated aspects of the company concerned. 
(2)In this subsection, the term proprietary information means information relating to a product or process that is used, produced, or marketed under an exclusive legal right of the inventor or maker of that product or process. .  
 
